Citation Nr: 9932913	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left ankle 
disorder, and if so, is the claim is well grounded.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder reflect 
that he had active service from October 1949 to August 1950.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in June 1995 from the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim identified on the first page of the decision.  

A Central Office hearing was held before the undersigned 
Member of the Board sitting in Washington, D.C. in August 
1999.  


FINDINGS OF FACT

1.  In June 1995, the RO denied service connection for a 
bilateral foot condition because there was no evidence 
connecting a current disability to a disease or injury 
incurred during service.

2.  Evidence of left ankle degenerative joint disease, with 
old ununited avulsion fracture or unfused apophysis, has been 
received since the RO's June 1995 decision, and must be 
considered in order to fairly decide the merits of the claim.

3.  There is no evidence connecting the left ankle 
degenerative joint disease to an injury in service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a left ankle disorder is reopened.  
38 U.S.C. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  Cf. 
Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage).  

In this case, because the issue is whether new and material 
evidence has been received sufficient to reopen the veteran's 
claim, we first turn to that analysis.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement; 
otherwise, that decision is final, and may be reopened only 
upon the receipt of additional evidence which, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C. § 7105 (West 1991 & Supp. 1999);  
38 C.F.R. § 20.1103 (1999).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Third, if the reopened claim is well 
grounded, VA may evaluate the merits of the claim after 
ensuring that the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

"New" evidence, for purposes of the laws and regulations 
discussed above, means more than evidence that has not 
previously been included in the claims folder.  That is, 
evidence is not new merely because the veteran has again 
submitted it to the RO.  It must be more than merely 
cumulative of evidence previously of record, in that it 
presents new information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).

The RO initially denied the veteran's claim for a bilateral 
foot condition in a rating action dated June 1985.  The RO 
noted that although the veteran contended that he sustained 
injuries to his foot during service, and that he manifested a 
disorder that was a result of those injuries, there was no 
medical evidence to show that any disorders he manifested in 
1985 were in any way related to his service between 1949 and 
1950.  The cited VA medical examination (VAME) report showed 
degenerative arthritis of both ankles, but with no evidence 
of fracture.  Our review of the claims folder shows that the 
veteran did not appeal that determination.  As indicated 
above, VA law stipulates that a claimant has one year from 
the date of notice of an adverse RO rating decision in which 
to indicate disagreement; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material.  38 U.S.C. § 7105 (West 
1991 & Supp. 1999);  38 C.F.R. § 20.1103 (1999).  That is, 
the veteran had one year from the notice of the June 1985 
rating action to appeal.  He did not, and the rating action 
became final in June 1986.  

The evidence received subsequent to the RO's June 1985 rating 
decision consists of numerous VA treatment notes, private 
treatment records from April 1997, non-VA records dated 
November 1988, and his hearing transcripts, dated in January 
and August 1999.  

The veteran was afforded a local hearing at the RO in January 
1999, and a Central Office hearing conducted by a Member of 
the Board sitting in Washington, D.C. in August 1999.  The 
veteran testified, in essence, that he had injured his left 
ankle during service, and that he had also fallen and was 
knocked unconscious at this time, and was subsequently 
hospitalized.  The hearing officer noted during the hearing 
that although the available records from the veteran's 
service showed that he was hospitalized, they did not reflect 
treatment for a left ankle or foot condition, and suggested 
that the veteran submit any additional private medical 
records which would reflect treatment for a left ankle or 
foot condition from the time of service to the present.  

There are recent VA treatment records concerning the 
veteran's left ankle.  An April 1998 VA progress note lists 
an impression of "DJD [degenerative joint disease] L [left] 
ankle."  VA radiographic reports are also of record.  A 
report dated April 17, 1997 notes that weight bearing views 
of the veteran's feet shows that there is degenerative joint 
disease of the left first metatarsophalangeal joint and left 
ankle, and of an old ununited avulsion fracture or unfused 
apophysis.  A second report, conducted a day earlier, lists 
an impression of normal ankles.  A progress note dated only 
June 26, shows that the veteran complained of ankle pain.  An 
associated orthopedic note shows that the report of an x-ray 
examination apparently reflected degenerative joint disease 
of the left ankle.  

A large portion of the VA treatment records, and his private 
medical records concern treatment for disorders other than a 
left foot or ankle condition, and while new, are not relevant 
to this issue of a left ankle condition.  Therefore, they are 
not material to the veteran's claim.  

The November 1988 entry notes that the veteran complained of 
bilateral painful feet of the last four to five years, and 
that podiatry care was recommended.  

We note that the April 1998 evidence, particularly the 
radiographic report showing evidence of a fracture, are new, 
and apparently material, as they show a current left ankle 
condition that was not previously of record.  We next turn to 
the second step of the analysis the Court outlined under 
Elkins, that is, whether the veteran's claim is well 
grounded.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

We note that once a claim is reopened, a well grounded 
determination is made based on all the evidence of record.  
As indicated above, the recent evidence does reflect that the 
veteran has a current left ankle disorder.  We also note that 
a private medical record, dated March 1969, shows that the 
veteran reportedly fractured his left ankle when he was 19 
(post-service).  

However, we must point out that the veteran has not met his 
burden of production, as outlined by the Court above, for a 
well grounded claim.  That is, there is still no medical 
evidence showing a relationship between his current disorder 
and service.  Assuming, for purposes of argument only, that 
the service records showed that the veteran injured his left 
ankle during service, he must still produce medical evidence 
that establishes a relationship between his current disorder 
and service.  No such evidence has been presented in this 
case.  

We note that the veteran has claimed that his current 
condition is due to his service, and that service connection 
is appropriate.  However we must point out that the Court has 
held that lay persons are not competent to offer medical 
opinions, Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992), 
and that lay testimony, standing alone, is not sufficient to 
well ground a claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  That is, the veteran would need to present a medical 
opinion, from someone with medical expertise or training, to 
show that such a relationship is plausible or possible.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 

Thus, even if the evidence showed that he suffered an injury 
to his left ankle during service, there is still no medical 
evidence to show that his current disability is the result of 
his inservice injury.  We must point out in this regard that 
the veteran was discharged from active service in 1950, which 
is almost fifty years ago.  Thus, in the absence of this 
medical nexus evidence, the Court has said that a veteran's 
claim is not well grounded, and must be denied.  Of course, 
the veteran is free to submit such medical evidence, if 
extant, in an additional claim at any time.  

Therefore, the veteran's claim must be denied as it is not 
well grounded.  



ORDER

Service connection for a left ankle disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

